     Case 2:20-cv-00883-ACA-GMB Document 11 Filed 12/22/20 Page 1 of 2                     FILED
                                                                                  2020 Dec-22 PM 12:14
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

TYRONE BROOKS,                             )
                                           )
       Plaintiff,                          )
                                           )
v.                                         )   Case No. 2:20-cv-883-ACA-GMB
                                           )
GWENDOLYN GIVENS, Warden,                  )
et al.,                                    )
                                           )
       Defendants.                         )

                          MEMORANDUM OPINION

      On November 16, 2020, the Magistrate Judge entered a report and

recommendation that this action be dismissed without prejudice, pursuant to 28

U.S.C. § 1915A(b)(1), for failing to state a claim upon which relief may be granted.

(Doc. 10). Although the Magistrate Judge advised Plaintiff Tyrone Brooks of his

right to file specific written objections within fourteen days, the court has received

no objections, and the time to file objections has expired.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court finds the Magistrate

Judge’s report is due to be ADOPTED and his recommendation ACCEPTED.

Therefore, in accordance with 28 U.S.C. § 1915A(b), the court WILL DISMISS

this actions WITHOUT PREJUDICE for failing to state a claim upon which relief

can be granted.
Case 2:20-cv-00883-ACA-GMB Document 11 Filed 12/22/20 Page 2 of 2




 The court will enter a separate final judgment order.

DONE and ORDERED this December 22, 2020.



                              _________________________________
                              ANNEMARIE CARNEY AXON
                              UNITED STATES DISTRICT JUDGE




                                   2
